DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Amendment to the claims:
Claim 1, lines 13-14 “the at least a partially tapped hole” should be amended to –the at least partially tapped hole–
Claim 1, line 18 “the screw head” should be amended to –the head of the tightening screw–
Claim 1, line 20 “the screw head” should be amended to –the head of the tightening screw–
Claim 1, line 20 “the piece” should be amended to –the part–
Claim 6, line 3 “its active position” should be amended to –the active position–
Claim 8, line 3 “the passage” should be amended to –a passage–
Claim 8, line 3 “its active position” should be amended to –the active position–
Claim 9, line 2 “a head” should be amended to –the head–
Claim 11, line 3 “its active position” should be amended to –the active position–
Reasons for Allowance
 	The following is an examiner’s statement of reasons for allowance: The prior art of record teaches the basic structure of a fastening system for fastening a seat in an aircraft. However, the prior art of record have failed to teach at least the combination of
system for fastening a seat in an aircraft in a rail of the aircraft, the system comprising: a base having an at least partially tapped hole; and a retainer comprising clamping jaws blocking the system in position in the rail by pinching of the rail between the base and the clamping jaws, the retainer being movable relative to the base between a first separated position for assembly and disassembly of the system in the rail and a second close position for blocking the system by clamping around the rail using a maneuvering and clamping system able to be actuated between an unlocked position and a locked position of the system, wherein the maneuvering and clamping system able to be actuated comprises: a tightening screw for tightening the retainer on the base, the tightening screw being configured to be screwed and unscrewed in the at least a partially tapped hole of the base, wherein the tightening screw has a screw head, and a part carried by the retainer, the part being movable with respect to the base between a retracted position and an active position in which the part is inserted between the head of the tightening screw and the retainer, and wherein in the active position, a top surface of the part contacts a bottom surface of the screw head, and in the retracted position, the top surface of the part is away from the bottom surface of the screw head, such that the piece in the retracted position allows screwing of the tightening screw in the base along with the other recitations as claimed in claim 1 and 12.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280.  The examiner can normally be reached on M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


MUHAMMAD. IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/Primary Examiner, Art Unit 3631